Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 4/30/2021 to claims 59-60 and 62-78, have been entered. Claim 61 has been canceled. Claims 79-83 have been added. Claims 59-60 and 62-83 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Interpretation
Independent claim 59 is drawn to a composition comprising a human mesenchymal stem cell exosome “for use in treating” a subject. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. In the instant case, the intended use of the claimed composition does not impose any specific structural requirements on the claimed composition. It is further noted that dependent claims 62-78 and 83 only further limit the intended use of the claimed composition.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 59-60 and 62-83 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that modifying the concentration of the product/composition (e.g., concentrating/isolating/purifying naturally-occurring bioactive compounds therefrom) is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Regarding the limitation wherein the naturally occurring product is formulated for parenteral administration in claims 59 and 79, this limitation is broad to include an isolated exosome without any additional features. Therefore this limitation does not amount to significantly more than judicial exceptions and thus does not make it eligible under 101. Regarding the limitations wherein the naturally occurring product is formulated as an aerosol, a lyophilized power, or an emulsion in claims 59 and 80-82, Ray (U.S. PGPUB 2011/0014251; reference A) is cited solely as evidence that it is routine and conventional to formulate 
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception. Therefore, the claimed invention is not considered to be patent eligible subject matter.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. Applicant alleges that the amended claims are not drawn to a judicial exception, since exosomes in nature do not occur formulated for parenteral administration, as an aerosol, a lyophilized power, or an emulsion. However, as stated in the above rejection, the option of formulated for parenteral administration in independent claim 59, and dependent claim 79, does not add any additional structural features to the claimed composition because a composition of isolated exosomes reads on being formulated for parenteral administration. Furthermore, regarding the options wherein the naturally occurring product is formulated as an aerosol, a lyophilized power, or an emulsion in claims 59 and 80-82, Ray is cited solely as evidence that it is routine and conventional to formulate exosomes by lyophilizing, and to formulate exosomes into powders, emulsions and aerosols. Therefore these routine and conventional formulations of the naturally occurring product do not amount to significantly more. Therefore this argument is not persuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 59, 62-79 and 83 remain/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lim et al. (WO 2009/105044).
Regarding claim 59, Lim teaches that exosomes are particles secreted by mesenchymal stem cells (MSCs) and that conditioned medium (MSC-CM) is the presence of these secreted particles in culture medium (see pages 2 and 12). Regarding claim 59, Lim teaches these MSC particles, and MSC-CM comprise biological activities of MSC and are capable of substituting for the MSCs themselves (see page 13). Regarding claim 59, Lim teaches the MSC are human MSCs (pages 53-56). Regarding claim 59, Lim teaches both the MSC particles and the MSC-CM is useful for treatment of lung diseases (see pages 51-52). Regarding claim 59, Lim provides examples of treating subjects with human MSC particles and human MSC-CM comprising particles using intravenous administration wherein the subjects are not receiving a cell or organ transplant (see Examples 1, 3, 26, 31 and 40-42); reads on “effective amount”. Regarding claims 59 and 79, as discussed above, the broadest reasonable interpretation of formulated for parenteral administration includes an isolated exosome. Additionally, Lim’s isolated exosome that are present in conditioned media isolated from cells also reads on this limitation. Dependent claims 62-78 and 83 only further limit the intended use of the claimed composition and therefore Lim’s composition also read on these claims.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. Applicant alleges that Lim does not provide an enabling disclosure of using isolated MSC exosomes to treat lung diseases because Lim only provides data showing MSC condition media comprising exosomes to treat heart disease. As an initial matter, it is noted that Lim’s MSC condition media comprising exosomes reads on an effective amount of isolated exosomes. More importantly, as discussed in the claim interpretation section, compositions are defined by their physical, structural, and chemical properties, not by an intended use or . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 59-60, 62-79 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim et al. (WO 2009/105044).
Regarding claim 59, Lim teaches that exosomes are particles secreted by mesenchymal stem cells (MSCs) and that conditioned medium (MSC-CM) is the presence of these secreted particles in culture medium (see pages 2 and 12). Regarding claim 59, Lim teaches these MSC particles, and MSC-CM comprise biological activities of MSC and are capable of substituting for the MSCs themselves (see page 13). Regarding claim 59, Lim teaches the MSC are human MSCs (pages 53-56). Regarding claim 59, Lim teaches both the MSC particles and the MSC-CM is useful for treatment of lung diseases (see pages 51-52). Regarding claim 59, Lim provides examples of treating subjects with human MSC particles and human MSC-CM comprising particles using intravenous administration wherein the subjects are not receiving a cell or organ transplant (see Examples 1, 3, 26, 31 and 40-42); reads on “effective amount”. Regarding claim 60, Lim teaches that MSCs can be isolated from bone marrow or umbilical cord blood (see page 1). Regarding claims 59 and 79, as discussed above, the broadest reasonable 
Lim does not exemplify using MSCs from bone marrow or umbilical cord blood.
It would have been obvious to use MSCs from bone marrow or umbilical cord blood in Lim’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using MSCs from bone marrow or umbilical cord blood because Lim specifically teaches that bone marrow and umbilical cord blood are both sources of MSCs. The skilled artisan would have been motivated to use MSCs from bone marrow or umbilical cord blood in Lim’s composition because Lim teaches that bone marrow and umbilical cord blood are both sources of MSCs.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 80-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim as applied to claims 59-60, 62-79 and 83 above, and further in view of Ray (U.S. PGPUB 2011/0014251). 
The teachings of Lim are discussed and relied upon above. 
Lim does not teach the composition is formulated as an aerosol, a lyophilized power, or an emulsion.
Regarding claims 80-82, Rey teaches exosomes can be formulated for storage and for pharmaceutical treatments by lyophilizing, and formulating into powders, emulsions and aerosols (see paragraphs [0056], [0076] and [0232]-[0236]).
It would have been obvious to combine Lim and Ray to formulate Lim’s exosomes as an aerosol, a lyophilized power, or an emulsion. A person of ordinary skill in the art would have had a reasonable expectation of success in formulating Lim’s exosomes as an aerosol, a lyophilized 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered as they apply to these new grounds for rejection but they are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 59-60 and 62-83 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 10-12 and 96-102 of copending Application No. 15/312047, or claims 1, 5, 7, 9-12, 15-17, 20-21, 25, 29, 36-37, 44, 48-49 and 53 of copending Application No. 16/639474 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the copending applications are drawn to a composition of exosomes that may be formulated as an aerosol, a lyophilized power, or an emulsion, and therefore the claimed products are not patentability distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 59-60 and 62-83 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-46 of copending Application No. 17/273684, claims 11-56 of copending Application No. 17/053,752,  claims 1-32 of copending Application No. 17/051744, or claims 24-41 of copending Application No. 16/814,044 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications are drawn to methods of using composition of exosomes that are identical to the claimed composition of exosomes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653